Name: ECSC High Authority: Decision No 24-63 of 11 December 1963 requiring undertakings in the Community steel industry to make returns to the High Authority of transactions involving rebates or special prices for indirect export
 Type: Decision_ENTSCHEID
 Subject Matter: free movement of capital;  trade policy;  iron, steel and other metal industries;  tariff policy;  prices
 Date Published: 1963-12-24

 Avis juridique important|31963D0024ECSC High Authority: Decision No 24-63 of 11 December 1963 requiring undertakings in the Community steel industry to make returns to the High Authority of transactions involving rebates or special prices for indirect export Official Journal 187 , 24/12/1963 P. 2977 - 2979 Danish special edition: Series I Chapter 1963-1964 P. 0068 English special edition: Series I Chapter 1963-1964 P. 0075 Greek special edition: Chapter 08 Volume 1 P. 0051 Spanish special edition: Chapter 08 Volume 1 P. 0078 Portuguese special edition Chapter 08 Volume 1 P. 0078 Finnish special edition: Chapter 13 Volume 1 P. 0032 Swedish special edition: Chapter 13 Volume 1 P. 0032 DECISION No 24-63 of 11 December 1963 requiring undertakings in the Community steel industry to make returns to the High Authority of transactions involving rebates or special prices for indirect exportTHE HIGH AUTHORITY, Having regard to Articles 47 and 60 of the Treaty; Whereas it has been found that undertakings in the Community steel industry are extensively applying rebates or special prices in transactions with steel-processing undertakings which export all or part of their production to countries outside the Community (known as rebates for indirect export); Whereas certain steel undertakings do not publish these rebates in their price lists ; whereas other undertakings provide in their price lists for rebates for indirect export, of unspecified amount, to be agreed between the parties; Whereas accordingly it is necessary to check whether and to what extent rebates or special prices for indirect export are compatible with the prohibition on discrimination under Article 60 of the Treaty, and what publication rules should be applied ; whereas it is therefore essential that the High Authority obtain general information on the nature and scale of such transactions, and the way in which undertakings require their customers to show that the manufactured products concerned are in fact exported outside the Community; Whereas it is therefore necessary that undertakings in the steel industry should be required to make returns to the High Authority, in the first instance for one year, of all transactions involving rebates or special prices for indirect export; DECIDES:Article 11. Undertakings in the steel industry shall make to the High Authority written returns of transactions in respect of which rebates or special prices for indirect export are allowed to steel-consuming undertakings in the Community which export all or part of their production to countries outside the Community. 2. Returns shall contain the following particulars for each transaction: - product (in accordance with Annex I to the Treaty); - quantity; - country of destination of Treaty product; - consumer category (according to classification of groups of consumer industries on back of return form); - nature of product to be manufactured by consumer from Treaty product for subsequent export); - amount of rebate allowed for indirect export: - in the case of sale on the basis of undertaking's own price list (expressed as a percentage of the undertaking's list price); - in the case of sale by alignment on a more advantageous delivered price of a Community competitor who provides in his price list for a rebate for indirect export (expressed as a percentage of the competitor's list price); - special price charged for indirect export; - reasons for special price; - nature of evidence furnished by the consumer that products are exported; - country of destination of finished product to be manufactured by producer undertaking. 3. Returns shall be made on the fifteenth of each month for transactions effected in the preceding calendar month. The first return shall be made on 15 March 1964. 4. Returns shall be made for each Treaty product in the form set out in the Annex to this Decision. Article 2This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 20 January 1964 ; it shall cease to have effect on 31 December 1964. This Decision was considered and adopted by the High Authority at its meeting on 11 December 1963. For the High Authority The President Dino DEL BO ANNEX TO DECISION No 24-63>PIC FILE= "T0001477"> >PIC FILE= "T9000089">